DETAILED ACTION
In response to remarks filed 10/18/2021
Status of Claims
Claims 38-42, 44-52, and 55-60 are currently pending;
Claims 38-42, 44-47, 51-52, and 55-56 are currently amended;
Claims 48-50 were previously presented;
Claims 57-60 are new;
Claims 1-37, 43, and 53-54 have been cancelled;
Clams 47-47-52 and 55-57 are allowed;
Claims 38-42, 44-46, and 5-60 have allowable subject matter;
Claim 58 is rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (“Geothermally Coupled Well-Based Compressed Air Energy Storage”).
With regards to claim 58, Davidson et al. discloses an energy storage system (figure S.1) for storing compressed gas, comprising: a storage vessel provided in a subsurface comprising surrounding rock layers, the surrounding rock layers having geomechanical properties that provide stiffness and in situ confining stress to said storage vessel, wherein said confining stress provides in part pressure and temperature conditions for gas storage in said storage vessel (figure S.1 and 1.1; existing casing inherent/conventional; page 11 and 13); and wherein the compressed gas stored in the storage vessel has said pressure up to 219 bar (22Mpa) and said temperature of 189 degrees Celsius and wherein the energy storage system has a round-trip energy efficiency capacity of 50%-70% (see table S.1). Davidson discloses the invention substantially as claimed. However, Davidson is silent about wherein the compressed gas stored in the storage vessel has said pressure up to 100MPa and said temperature up to 350 C. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the compressed gas pressure and temperature as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case Davidson et al. discloses all the structural limitations, therefore it is assumed that the storage system of Davidson is capable of said pressures and temperatures. 
Allowable Subject Matter
Claims 47-52 and 55-57 are allowed.
Claims 59-60, 38-42 and 44-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record discloses a storage vessel storing a portion of the heat generated . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678